Case 0:21-cv-60746-RS Document 18 Entered on FLSD Docket 06/03/2021 Page 1 of 3




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                                FT. LAUDERDALE DIVISION

                                CASE NO.: 21-60746-CIV-SMITH

 JOHN AGUILA, an individual,

                Plaintiff,
 v.

 RIPA & ASSOCIATES, LLC, a Florida
 limited liability company,

             Defendants.
 _____________________________________/

                 PLAINTIFF’S CERTIFICATE OF INTERESTED PARTIES
                    AND CORPORATE DISCLOSURE STATEMENT

        Plaintiff, John Aguila, an individual, by and through his undersigned attorney, pursuant to

 Rule 7.1, Federal Rules of Civil Procedure, and the Order Requiring Joint Scheduling Report,

 Certificates of Interested Parties and Corporate Disclosure Statements files this his Certificate of

 Interested Parties and Corporate Disclosure Statement listing persons, associated persons, firms,

 partnerships, or corporations that have a financial interest in the outcome of this case, including

 subsidiaries, conglomerates, affiliates, parent corporations, publicly held corporations owning

 10% or more of their stock, and other identifiable legal entities related to a party:

        1.      John Aguila
                110 Marion Road
                West Park, Florida 33023

        2.      Robert W. Murphy, Esq.
                1212 S.E. 2nd Avenue
                Fort Lauderdale, Florida 33316
                Telephone: (954) 763-8660

        3.      Ripa & Associates, LLC
                1409 Tech Blvd., Suite 1
                Tampa, Florida 33619
Case 0:21-cv-60746-RS Document 18 Entered on FLSD Docket 06/03/2021 Page 2 of 3




        4.      Robert C. Graham, Jr., Esq.
                E.A. “Seth” Mills, Jr., Esq.
                Ty G. Thompson, Esq.
                MILLS PASKERT DIVERS
                100 North Tampa Street, Suite 3700
                Tampa, FL 33602

        5.      Christopher LaFace
                1409 Tech Blvd., Suite 1
                Tampa, Florida 33619

        6.      Robert Turner
                1409 Tech Blvd., Suite 1
                Tampa, Florida 33619


                                                        /s/ Robert W. Murphy
                                                        ROBERT W. MURPHY
                                                        Florida Bar No. 717223
                                                        1212 S.E. 2nd Avenue
                                                        Fort Lauderdale, Florida 33316
                                                        Telephone: (954) 763-8660
                                                        Fax: (954) 763-8607
                                                        Email: rwmurphy@lawfirmmurphy.com

                                                        JOSHUA FEYGIN, PLLC
                                                        Joshua Feygin, Esq.
                                                        Florida Bar No.: 124685
                                                        1800 E. Hallandale Bch. Blvd. #85293
                                                        Hallandale, Florida 33009
                                                        Tel: (954) 228-5671 /Fax: (954) 697-0357
                                                        Email: Josh@JFeyginesq.com

                                                        Counsel for Plaintiff

                                  CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on June 3, 2021, I electronically filed the foregoing document
 with the Clerk of Court for the U.S. District Court, Southern District of Florida, using the CM/ECF
 system. I further certify that I have served all counsel and/or pro se parties of record electronically
 or by another manner authorized by Federal Rules of Civil Procedure, Rule 5(b)(2), as follows:

 Robert C. Graham, Jr., Esq.
 rgraham@mpdlegal.com
 E.A. “Seth” Mills, Jr., Esq.
 smills@mpdlegal.com
 Ty G. Thompson, Esq.
                                                  -2-
Case 0:21-cv-60746-RS Document 18 Entered on FLSD Docket 06/03/2021 Page 3 of 3




 tthompson@mpdlegal.com
 MILLS PASKERT DIVERS
 100 North Tampa Street, Suite 3700
 Tampa, FL 33602
 Counsel for Defendant
                                            /s/ Robert W. Murphy
                                            Attorney




                                      -3-
